ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALAN H. MARLOWE of FORT LEE, who was admitted to the bar of this State, in 1971, be publicly reprimanded for violating RPC 3.3(a)(i) (submitting misrepresentations to a trial court), for violating RPC 8.1(b) *379(failing to respond to a lawful demand for information from a disciplinary authority and for failing to file an answer), and for violating RPC 8.4(c) (making misrepresentations), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and ALAN H. MARLOWE is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.